                                             Case 3:20-cv-05887-SI Document 7 Filed 11/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re.                                              Case No. 20-cv-05887-SI
                                   8     KENT DAVID CHISENHALL,
                                                                                             ORDER OF DISMISSAL
                                   9                     Plaintiff.
                                                                                             Re: Dkt. No. 1
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff sent to the court a letter complaining about conditions at the San Quentin State

                                  14   Prison, where he is incarcerated. In an effort to protect his rights, a new action was opened and the

                                  15   letter was filed on August 21, 2020. On that date, Plaintiff was notified that he had not filed a

                                  16   complaint, and was given 28 days to do so or the action would be dismissed. He also was sent a

                                  17   notice that he had not paid the filing fee or applied for leave to proceed in forma pauperis, and was

                                  18   given 28 days to either pay the fee or file the application or the action would be dismissed. Plaintiff

                                  19   did not file a complaint and did not file an in forma pauperis application or pay the fee. This action

                                  20   therefore is DISMISSED without prejudice for failure to file a pleading showing that the court has

                                  21   subject matter jurisdiction. The clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 5, 2020

                                  24                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
